Title: From Abigail Smith Adams to William Cranch, 25 October 1811
From: Adams, Abigail Smith
To: Cranch, William



my dear nephew,
Quincy, 25 October, 1811.

The solemn and impressive scenes through which I have passed the last week, were too affecting to me to commit to paper. I thank God for that support and consolation which now enables me to address the only son of my dear departed brother and sister, endeared to me by every tie of affection and consanguinity, whose lives were a worthy example to all their posterity, and whose deaths were a comment upon their lives. As they had lived together in bonds of closest conjugal harmony and affection, near fifty years, so an all wise and merciful providence has removed them together to the realms of bliss; and this, my dear nephew, is a consolation to me, that neither is left to mourn the death of the other. That they were spared to us so long is another source of thankfulness. That they endured no more pain or agony in their departing moments, is among the blessings we have to be thankful for. That they have left such bright, and, as far as the imperfections of human nature would admit, spotless characters behind them, is the richest legacy they could transmit to their posterity.
Your father was seized with a lethargy which deprived him in a great measure of his speech, and prevented us from receiving from his dying lips the testimony which he would undoubtedly have given, to the truth and excellence of that religion of which he had ever been an ornament. Heaven was satisfied, and his work was finished. Your dear mother, through her whole sickness, was full of faith, hope, and charity. Although she struggled for life, for the sake of your father, and the dear orphans, I may say, of your sister, yet, when she was informed of his death, it did not affect her as it would have done in health.
I passed the three last days of her life chiefly with her, in two of which she appeared wandering; in one of them she did not mention your father, in the other she talked much of him, and in a kind of ecstacy said, “He has only stepped behind the scene; I shall know where to find him;” so upon another occasion she said, “his whole life was prayer;” that “now all her tie to life was broken; she was both ready and willing to die.” Once, after a silence of some time, she broke out into an apostrophe—“O my son, my son”—and said no more. I presumed she had been thinking of the grief which the death of your father would occasion to you.
The day she departed, your uncle and I were in her chamber. She thanked us most tenderly for all our kindness to her, and her family, as she expressed herself; her mind appeared less wandering than through her whole sickness. She was perfectly collected, and called to her bedside my granddaughter Susan B. Adams, and taking her by the hand, conversed with her upon the importance of early piety, upon the duty which she owed to God, to her parent, and her grandparents, and upon the duty and efficacy of prayer. She dwelt upon that with great eloquence and pathos, when offered in sincerity; said she had never offered to Heaven a petition which she did not see answered in receiving the blessing, or, if denied, she could trace the kindness of the hand in withholding it; recommended to her the repeated perusal of a sermon, in Dr. Paley’s works, upon early piety, from this text, “Be sober minded;” having finished, (and I can only give you an imperfect sketch,) she said, “This is all I can offer you Susan, for your kindness to me; it is my last legacy;” and so it proved. During this conversation, we were all but herself in tears. Her lungs were sound and strong. She appeared to me much more comfortable, and likely to continue for some time, than for two days before. The family being so numerous, I usually returned home to dine; I did so this day, never to see her living face more. In less than an hour, your brother, D. Greenleaf, came in and told me her spirit had fled; Heaven kindly spared me the last sad parting pang.
I shall not make any apology to you for my minuteness; it is the sweet remembrance of the just, and will, I hope, solace you under your bereavement. Richard Norton has no doubt written to you of the respectable manner in which their remains were interred, accompanied by a numerous assembly to church, where Mr. Whitney delivered to a crowded audience an excellent discourse from Psalms: “The righteous shall be held in everlasting remembrance,” in which, with much justice, he gave the characters of your respected parents. The sermon will be published.
I hope, my dear nephew, while I live, that you will consider me as a parent, and present me as such to your dear partner, although I can never supply her place to you, whose death you mourn.
Your uncle and the whole family unite in sympathy and affection.
I am, my dear nephew, / Your affectionate and sympathizing aunt,

Abigail Adams